t c summary opinion united_states tax_court mary ellen macdonald petitioner v commissioner of internal revenue respondent docket no 28765-10s filed date mary ellen macdonald pro_se daniel p ryan for respondent summary opinion marvel judge the petition in this case was filed pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1unless otherwise indicated section references are to the internal_revenue_code in effect when petitioner filed her petition or incurred her administrative and litigation costs as appropriate and rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on petitioner’s motion for an award of reasonable litigation and administrative costs filed in accordance with sec_7430 and rule the parties have not requested a hearing and the court has concluded that a hearing is not necessary to decide this motion see rule a accordingly we rule on the motion on the basis of the parties’ submissions background at the time the petition in this case was filed petitioner resided in maine during the year at issue petitioner was married to lee s scarlett during petitioner and mr scarlett received retirement distributions from national automobile dealers association nada and mr scarlett received nonemployee compensation from fedex ground fedex in date petitioner and mr scarlett divorced they timely filed a joint federal_income_tax return which petitioner had prepared at some point before or during respondent initiated an examination of petitioner and mr scarlett’s return on or about date petitioner retained robert l johnson a certified_public_accountant on or about date petitioner mailed respondent a form_8857 request for innocent spouse relief in which she requested relief under sec_6015 from joint_and_several federal_income_tax liability for on date petitioner faxed respondent copies of forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the distributions from nada the forms 1099-r showed taxable amounts of zero and distribution codes which was a code for early distribution no known exception see instructions for forms 1099-r and pincite on date respondent mailed petitioner and mr scarlett a notice_of_deficiency in which respondent determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that petitioner and mr scarlett had additional income of dollar_figure from fedex had a taxable_distribution of dollar_figure from nada had a taxable_distribution of dollar_figure from nada were liable for a additional tax 2petitioner also retained an attorney steven r gerlach but she is not seeking reimbursement of expenses for his services on premature distributions for the dollar_figure and dollar_figure distributions from nada and were liable for the accuracy-related_penalty under sec_6662 on date respondent mailed petitioner a letter acknowledging the receipt of her request for sec_6015 relief respondent advised petitioner that he had not yet made a determination regarding the request and that if she petitioned the u s tax_court in the meantime she could raise the sec_6015 issue on date petitioner filed a petition with this court in which she explained that her request for sec_6015 relief was pending with the internal_revenue_service irs and asserted that the forms 1099-r were incorrectly issued and business income that respondent calculated did not take into account related expenses on date respondent completed a preliminary determination regarding the sec_6015 request in which he concluded that petitioner was entitled to partial relief under sec_6015 as to mr scarlett’ sec_3petitioner did not enclose with her petition any attachments to the notice_of_deficiency and we describe the adjustments in the notice_of_deficiency on the basis of the parties’ stipulation of settled issues 4it is not clear to what adjustment in the notice_of_deficiency this statement pertained fedex compensation and that she was not entitled to relief as to the other items on date we filed respondent’s answer in which he conceded that the dollar_figure distribution from nada was not taxable but alleged that this distribution nevertheless was subject_to the additional tax on premature distributions under sec_72 consistent with a prior determination regarding the sec_6015 relief respondent also conceded that petitioner was entitled to allocate the portion of the federal_income_tax liability attributable to the unreported nonemployee compensation of dollar_figure from fedex to mr scarlett under sec_6015 respondent however continued to take the position that petitioner was not entitled to allocate to mr scarlett the portion of the federal_income_tax liability attributable to unreported retirement income of dollar_figure from nada and the additional tax under sec_72 after respondent’s concessions in the answer a dollar_figure deficiency remained in dispute on or about date petitioner’s case was assigned to an appeals officer for consideration the appeals officer proposed a settlement offer which petitioner accepted with the exception that she intended to file a motion for an award of reasonable litigation and administrative costs on or about date respondent’s counsel requested that the appeals officer return the case to respondent’s counsel for review of the proposed settlement on date the parties filed a stipulation of settled issues in addition to the concessions in the answer respondent conceded that petitioner was not liable for the additional tax on the dollar_figure distribution from nada or for the accuracy-related_penalty under sec_6662 petitioner conceded that she was not entitled to relief under sec_6015 for the portion of the deficiency attributable to the unreported distribution of dollar_figure from nada and the additional tax on that distribution after the parties’ concessions petitioner’s deficiency for is dollar_figure petitioner seeks reimbursement of her administrative costs of dollar_figure which represent mr johnson’s fees for working on the case between october and date ie the period from the issuance of the notice_of_deficiency until the day before preparation of the petition for filing in this court and litigation costs of dollar_figure which represent mr johnson’s fees for working on the case between date and date ie the period starting with the preparation of the petition and ending with the settlement 5the parties stipulated that this amount does not take into account an additional withholding credit of dollar_figure discussion i general provisions under sec_7430 a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 if the taxpayer is a prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 b similarly a judgment for litigation costs incurred in connection with a court_proceeding may be awarded if the taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 b costs incurred include fees paid_or_incurred for the services of an individual who is authorized to practice before the tax_court and the irs in connection with the proceeding see sec_7430 and sec_301_7430-4 proced admin regs generally a taxpayer is the prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c sec d b and the commissioner’s position in the court_proceeding was 6respondent does not dispute that petitioner meets the net_worth requirement not substantially justified sec_7430 and b i see also sec_301 a proced admin regs the taxpayer has the burden of proving that she substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues and that she meets the net_worth requirements see rule e see also 123_tc_202 the commissioner must show that his position was substantially justified see sec_7430 rule e see also corson v commissioner t c pincite for purposes of determining whether the taxpayer is entitled to recover administrative costs the commissioner is considered to have taken his position as of the earlier of the date the taxpayer receives the notice of decision of the irs office of appeals or the date of the notice_of_deficiency sec_7430 the position_of_the_united_states in a judicial proceeding is established in the commissioner’s answer to the petition see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part on other grounds and remanding tcmemo_1991_144 corson v commissioner t c pincite 108_tc_430 ii administrative costs the administrative costs at issue are costs that petitioner incurred from the time respondent issued the notice_of_deficiency up to the date before the preparation of the petition we need not address whether petitioner is the prevailing_party for the purpose of our ruling regarding the administrative costs because even if she substantially prevailed with respect to the amount in controversy or the most significant issue presented we find that respondent’s position in the administrative_proceeding was substantially justified for the following reasons as applicable in this case the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is its position as of the date of the notice_of_deficiency sec_7430 generally we have held that whenever the resolution of adjustments requires factual determinations the commissioner is not obliged to concede those adjustments until he has received and has had a reasonable period of time to verify adequate substantiation for the matters in question see nguyen v commissioner tcmemo_2003_313 and cases cited therein factual determinations were required to decide whether the distributions from nada were taxable whether the additional tax applied and whether petitioner was entitled to the sec_6015 relief when respondent issued the notice_of_deficiency he had not yet considered petitioner’s sec_6015 relief request in addition the parties’ submissions do not allow us to conclude that respondent had sufficient information to determine the taxability of the distributions petitioner provided respondent with the forms 1099-r on or around date petitioner does not contend that she had clarified the issue of the taxability of the distributions before date accordingly respondent had not yet processed relevant information that petitioner presented and therefore his position in the notice_of_deficiency was substantially justified see sec_301_7430-5 example proced admin regs we will deny petitioner’s motion with respect to the administrative costs iii litigation costs we now address petitioner’s litigation costs we agree with respondent that petitioner did not substantially prevail with respect to the amount in controversy because after the concessions in the answer dollar_figure remained in dispute and she later conceded that she was liable for a deficiency of dollar_figure see supra p nevertheless petitioner contends that she substantially prevailed with respect to the most significant issue she contends that the most significant issue is the sec_72 additional tax on the dollar_figure distribution because she has been receiving retirement distributions since and will continue to receive them according to petitioner a win on this issue will prevent the irs from further litigating the applicability of the sec_72 additional tax on distributions from nada and therefore under sec_301_7430-5 example proced admin regs she prevailed as to the most significant issue respondent asserts that petitioner’s claim for sec_6015 relief was the most significant issue generally an issue or set of issues constitutes the most significant issue presented if despite involving a dollar amount less than that relating to the other issue or issues it objectively represents the most significant issue for the taxpayer or the irs see sec_301_7430-5 proced admin regs not all multiple-issue proceedings contain a most significant issue or set of issues presented see id after respondent’s concessions in the answer the following adjustments remained in dispute in this multiple-issue proceeding an dollar_figure distribution 7in sec_301_7430-5 example proced admin regs a taxpayer obtains a covenant_not_to_compete for a period of five years in the purchase of an ongoing business on audit the commissioner challenges the basis assigned to the covenant_not_to_compete and also disallows a business_expense deduction for a seminar that the taxpayer attended of the two adjustments the business_expense deduction is larger than the adjustment attributable to the covenant_not_to_compete however because of the impact on the next succeeding four years the covenant_not_to_compete adjustment is objectively the most significant issue for both the taxpayer and the irs from nada a additional tax on the dollar_figure distribution from nada a additional tax on the dollar_figure distribution from nada and the accuracy- related penalty under sec_6662 we are not convinced that the issue of the additional tax on the dollar_figure distribution objectively was most significant or that in fact any particular issue was most significant along with the additional tax on the dollar_figure distribution petitioner continued to contest the allocation of tax_liability with respect to the dollar_figure distribution under sec_6015 and the additional tax thereon we believe sec_301_7430-5 example proced admin regs is distinguishable besides the recurring issue of the additional tax on the dollar_figure distribution petitioner had not one but three issues remaining in addition petitioner does not state whether the distribution regarding which she did not prevail namely the dollar_figure distribution from nada and the additional tax thereon was nonrecurring petitioner bears the burden of proving that she substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues see rule e see also corson v commissioner t c pincite petitioner did not carry that burden because we conclude that petitioner did not substantially prevail with respect to the most significant issue we need not address whether respondent’s position was substantially justified accordingly we will deny petitioner’s motion we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above we conclude such arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued denying petitioner’s motion and decision will be entered under rule
